DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 09/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-9, 12, 16, 17, 20, 21, 50, 53-57, 60, 61, 70, 71, and 73-79 are pending in the application.
Claims 50, 53-57, 60, 61, 70, 71, and 73-79 were previously withdrawn from consideration.
Claims 1-3, 5-9, 12, 16, 17, 20, and 21 are examined on the merits.
Response to Arguments
With respect to the drawing objection(s), applicant’s arguments to the drawing objection(s) has/have been fully considered and are persuasive. Thus, the drawing objection(s) has/have been withdrawn.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b) of claims 1 and 6, applicant’s arguments have been fully considered and are persuasive. The claim rejection(s) under 35 U.S.C. § 112(b) of claims 1 and 6 has/have been withdrawn. Thus, the limitation “a substantially circular section” in claim 1 has been examined below as a circular or round section adapted to cover an areola and the limitation “a substantially 90° angle” in claim 6 has been examined below as 80-100° angle. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b) of claim 12, applicant’s arguments have been fully considered but they are not persuasive. 
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Hanson (US PGPUB 20160193452) is being applied as secondary reference for teaching/suggesting a dressing tissue interface formed from a silicone adhesive. Reference Wilkes (US PGPUB 20120110822) remains as primary reference for teaching a system for providing negative pressure treatment comprising a first dressing assembly shaped for placement on a breast. 
Claim Objections
Claim(s) 7 and 20 is/are objected to because of the following informalities:
In claim 7, “the perforations consist of a first plurality of holes in the crown and a second plurality of holes in the elongate arm” should read -- the perforations of the dressing tissue interface
In claim 20, “the perforations are contained within the incision section” should read -- the perforations of the dressing tissue interface are contained within the incision section --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a low-tack silicone” in lines 1-2. The term "low-tack" in claim 12 is a relative term which renders the claim indefinite. For the purpose of examination, Examiner will interpret “a low-tack silicone” as a soft skin adhesive silicone elastomer to provide comfortable and low-pain adhesion of the dressing (¶0058 of instant application). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 3, 7, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes (US PGPUB 20120110822) in view of Hanson (US PGPUB 20160193452).
Regarding claim 1, Wilkes discloses a system for providing negative-pressure treatment (abstract, ¶0002, 0040, Figs. 1, and 10-12), the system comprising:
a first dressing assembly (a right side of dressing assembly 630) shaped for placement on a breast (¶0076 and Figs. 10-14) and comprising a crown (a pocket 688) comprising a substantially circular section adapted to cover an areola (¶0080, Fig. 11 and annotated Fig. 12 below), and an elongate arm (support area 618) having a medial portion and a lateral portion (annotated Fig. 12 below) and adapted to cover a wound site along an inframammary fold (¶0075), wherein the first dressing assembly (the right side of 630) further comprises:
… dressing tissue interface (surface member 638/644) comprising a first surface adapted to adhere to the breast (interior surface member 638: ¶0076, Figs. 11, and 13-14) and …, 
a dressing manifold (a dressing bolster 632) having a first side and a second side (Figs. 11 and 14), wherein the first side of the dressing manifold (636) is disposed against a second surface of the dressing tissue interface (¶0076-0078, Figs. 11 and 14), and
a dressing cover (a sealing subsystem 660) disposed on the second side of the dressing manifold (634: ¶0076-0078 and Fig. 11) and having an adhesive 
a negative-pressure port (692) positioned on the first dressing assembly and configured for fluid communication with a negative-pressure source (680: ¶0082 and Fig. 12).

    PNG
    media_image1.png
    469
    673
    media_image1.png
    Greyscale

Wilkes does not disclose wherein a dressing tissue interface formed from a silicone adhesive and comprising perforations. 
However, Wilkes discloses/suggests to make the dressing tissue interface fluid permeable (¶0061) and a person having ordinary skill in the art would have known/recognized that interior surface member is required to have perforations/pores to enable the reduced pressure application to the wound/breast and/or removal of fluids/exudates (¶0007, 0027, and 0080).
In addition, in the same field of endeavor, wound dressings, Hanson discloses a medical dressing with a dressing body 102 and a flap 104 (Abstract). Hanson further discloses/suggests a technique of providing a dressing tissue interface formed from a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes by forming/making the dressing tissue interface from a silicone adhesive, similar to that disclosed by Hanson, in order to enhance permeability of the dressing body and minimize moisture build-up at the skin surface underlying the dressing body, as suggested in ¶0043 of Hanson.
Regarding claim 3, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 1.
Wilkes further discloses wherein the first dressing assembly (the right side of 630) further comprises: a bridge extending from the lateral portion of the elongate arm (see annotated Fig. 12 above); wherein each of the crown, the elongate arm, and the bridge comprises a portion of the dressing tissue interface, the dressing manifold and the dressing cover (¶0076-0078, Figs. 11-14); and wherein the crown is coupled to the elongate arm and the elongate arm is coupled to the bridge (see annotated Fig. 12 above).
Regarding claim 7, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 3.

Hanson further discloses/suggests a technique of providing a dressing tissue interface formed from a silicone adhesive and comprising perforations (a silicone skin-contact adhesive 115 that is perforated: ¶0043; thus, the skin-contact adhesive 115 reads on the dressing tissue interface formed from a silicone adhesive and comprising perforations) for the benefits of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body (¶0043). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes in view of Hanson by forming/making the dressing tissue interface with perforations, similar to that disclosed by Hanson, in order to enhance permeability of the dressing body and minimize moisture build-up at the skin surface underlying the dressing body, as suggested in ¶0043 of Hanson. Thus, Wilkes in view of Hanson discloses wherein the perforations of the dressing tissue interface consist of a first plurality of holes in the crown and a second plurality of holes in the elongate arm.
Regarding claim 20, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 1.
Wilkes further discloses wherein the dressing tissue interface comprises an incision section (the crown portion of the dressing assembly of Wilkes is capable of functioning as an incision section: see annotated Fig. 12 above). 

Hanson further discloses/suggests a technique of providing a dressing tissue interface formed from a silicone adhesive and comprising perforations (a silicone skin-contact adhesive 115 that is perforated: ¶0043; thus, the skin-contact adhesive 115 reads on the dressing tissue interface formed from a silicone adhesive and comprising perforations) for the benefits of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body (¶0043). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes in view of Hanson by forming/making the crown portion of the dressing tissue interface with perforations, similar to that disclosed by Hanson, in order to enhance permeability of the dressing body and minimize moisture build-up at the skin surface underlying the dressing body, as suggested in ¶0043 of Hanson. Thus, Wilkes in view of Hanson disclose wherein the perforations are contained within the incision section. 
Claim(s) 5, 6 and 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Hanson, as applied to claim 1 above, and further in view of Askem (US PGPUB 20190290499).
Regarding claim 5, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 3.
Wilkes in view of Hanson does not disclose wherein the first dressing assembly further comprises a connector positioned proximate to a lateral terminus of the bridge.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Hanson by incorporating a fluidic connector, similar to that disclosed by Askem, motivated by the desires to provide connection for transferring fluids/exudates from wound dressing to the absorbent pouch, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 6, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 3.
Wilkes in view of Hanson does not disclose wherein the bridge forms a substantially 90° angle with the lateral portion of the elongate arm.
Askem further discloses/suggests arranging a bridge portion 352 at a right angle with lateral portion of elongated portion/arm 351 (¶0072, ¶0077-0079 and Fig. 3B). From this teaching, a person having ordinary skill in the art would have recognized/deduced that arranging the bridge of the first dressing assembly at a right 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Hanson by arranging the bridge, similar to that disclosed by Askem, motivated by the desires to provide easy access for the wound dressing to connect to the therapy unit, and as it has been held that the use of known technique to yield predictable result is prima facie obvious and a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2143 (I) (C & G) and MPEP § 2144.04 (VI) (C).
Regarding claim 21, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 20.
Wilkes in view of Hanson does not disclose wherein the incision section is circular. 
However, Wilkes suggests/discloses that the dressing assembly may be sized, shaped, and configured to work with different anatomical applications (¶0044). 
In addition, Askem further discloses/suggests to make circular dressing shapes positioned over circular incision (¶0098) for the benefit of covering a specific shape of the incision (¶0098). 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that making the crown of the dressing assembly/incision section with circular shape yields the predictable result of covering a specific shape of the incision.
.
Claim(s) 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Hanson, as applied to claim 1 above, and further in view of Locke (US PGPUB 20130053797).
Regarding claim 2, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 1.
Wilkes in view of Hanson is silent in regard to an absorbent pouch comprising a first port configured to be in fluid connection with the first dressing assembly, and a second port adapted for receiving negative pressure.
In the same field of endeavor, negative-pressure treatment systems, Locke discloses a system (100) comprising an absorbent pouch (106), a dressing assembly (108), and a negative pressure source (110) (¶0046-0053, 0073, claim 5, and Figs. 1-2). Locke further discloses that the absorbent pouch (106) comprises a first port (a lumen 130: ¶0046-0053, 0079, Figs. 1, 2 and 20) and a second port (a lumen 164: ¶0046-0053, 0079, Figs. 1, 2 and 20) for the benefit(s) of receiving and retaining body fluids and providing/enhancing fluid communication within the system (Abstract and ¶0005-0006).
.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Hanson and Askem, as applied to claim 5 above, and/or further in view of Collinson (US PGPUB 20150182677).
Regarding claims 8 and 9, Wilkes in view of Hanson and Askem discloses all the limitations as discussed above for claim 5.
Wilkes further discloses to make the dressing manifold from absorptive materials (¶0033), but does not discloses that the dressing manifold comprises a plurality of fibers oriented towards the lateral terminus of the bridge and the connector.  
Askem further discloses a dressing manifold (an absorbent layer 221) which is a layer of non-woven cellulose fibers having super-absorbent material (¶0054 and Fig. 2B). 
In addition, in the same field of endeavor, negative pressure treatment systems, Collinson discloses a wound dressing comprising an acquisition distribution layer, an absorbent layer and a backing layer (¶0007-0010). Collinson further discloses to optimize the orientation of fibers along a desired/horizontal direction in a manifold/distribution layer of a dressing to optimize flow/wicking rate along the desired/horizontal direction (¶0252-0253 and Figs. 41A-D).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Hanson and Askem by making the dressing manifold with a plurality of fibers, similar to that disclosed by Askem and/or Collinson, in order to optimize flow/wicking rate along the desired/horizontal direction, as suggested in ¶0252-0253 of Collinson, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Hanson, as applied to claim 1 above, and/or further in view of Mumby (US PGPUB 20140249495).
Regarding claim 12, Wilkes in view of Hanson discloses all the limitations as discussed above for claim 1.
Wilkes in view of Hanson does not disclose wherein the silicone adhesive is a low-tack silicone adhesive. 
In the same field of endeavor, wound dressings, Mumby discloses a wound dressing comprising an absorbent layer and an obscuring element (Abstract). Mumby further discloses/suggests using a low-tack silicone adhesive for the benefit of minimizing skin trauma on removal (¶0213). 
.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Hanson and Locke, as applied to claim 2 above, and/or further in view of Coulthard (US PGPUB 20100125258).
Regarding claim 16, Wilkes in view of Hanson and Locke discloses all the limitations as discussed above for claim 2.
Wilkes further discloses the second dressing assembly (the left side of the dressing assembly 630).
Wilkes in view of Hanson does not disclose wherein the absorbent pouch further comprises a third port configured to fluidly connect the second dressing assembly to an interior of the absorbent pouch. 
Locke further discloses a third port (a lumen 132 in the pouch 106: Figs. 2 and 20) that is capable of fluidly connecting the second dressing assembly to an interior of the absorbent pouch for the benefits of enabling drainage and monitoring in-line pressure (¶0050-0052).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Hanson and Locke by incorporating a third port, similar to that disclosed by Locke and/or Coulthard, in order to enable drainage and monitor in-line pressure and to enable treatment to multiple sites/wounds, as suggested in ¶0050-0052 of Locke and ¶0056 and 0063 of Coulthard.
Regarding claim 17, Wilkes in view of Hanson, Locke, and/or Coulthard discloses all the limitations as discussed above for claim 16.
Wilkes further discloses wherein the first dressing assembly (the right side of the dressing assembly 630) and the second dressing assembly (the left side of the dressing assembly 630) comprise different geometries (the dressing assembly may be sized, shaped, and configured to work with different anatomical applications: ¶0044; thus, Wilkes discloses this claimed limitation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US PGPUB 20110015595) discloses a dressing assembly comprising a first barrier layer to help avoid maceration of intact skin and to encourage epithelialization, a manifold, and a drape (accompanying text and Fig. 1B).
Locke (US PGPUB 20130144277) discloses a plurality of reduce pressure dressings deployed on the plurality of tissue sites (accompanying text and Figs. 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781              

      /ANDREW J MENSH/      Primary Examiner, Art Unit 3781